DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Applicant’s representative, Liaoteng Wang (Reg. No. 62,934), on 05/26/2022.
The application has been amended as follows: 
CLAIMS:
In claim 1, “and an average particle size D50 of 8m to 12m;” in line 5 was amended to --and an average particle size D50 of 8m to 12m, wherein the negative material layer excludes silicon;-- and
“wherein the positive active material is further doped with a dopant element which is B;” in lines 9-10 was amended to --wherein the positive active material is doped with boron;--.
Claim 5 is canceled.
Allowable Subject Matter
Claims 1-2 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a lithium ion secondary battery wherein a negative material layer comprises a negative active material which is consisting of artificial graphite having a graphitization degree of 94% to 98% and an average particle size D50 of 8mm to 12 mm, wherein the negative material layer excludes silicon.
Hwang et al. (US 2017/0200944 A1) in view of Murata et al. (US 2016/0190552 A1) and Wakayama et al. (US 5,888,430) is considered to be the closest relevant prior art to independent claim 1.  Hwang et al. in view of Murata et al. and Wakayama et al. discloses most of the claim limitations as set forth previously (see OA dated 03/31/2022).  
However, Hwang et al. in view of Murata et al. and Wakayama et al. does not disclose, teach, fairly suggest, nor render obvious the recited negative material layer excluding silicon.  To the contrary, Murata et al. explicitly discloses that certain sized silicon particles should be included in the negative material layer in order to reduce volume strain associated with lithium intercalation ([0017-0025]), and thus provide a material with a large discharge amount per mass and high capacitance and excellent charge-discharge cycle characteristics ([0014]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards utilizing the negative active material of Murata et al. without corresponding silicon, because doing so would not provide a material with a large discharge amount per mass and high capacitance and excellent charge-discharge cycle characteristics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        05/27/2022